     Case 1:20-cr-00019-DAD-BAM Document 92 Filed 08/05/21 Page 1 of 2


 1   John Kemper Jackson (#172544)
     Law Offices of John K. Jackson
 2   900 West Main Street
     Visalia, CA 93291
 3
     Telephone: 559.713.1000
 4   Facsimile: 559-713.1422
 5   Attorney for Defendant
     Adrian Arredondo Alvarado
 6
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                     Case No. 1:20-CR-00019 DAD - BAM
11
                         Plaintiff,                STIPULATION TO MODIFY TERM OF
12                                                 PRETRIAL RELEASE; ORDER
     vs.
13                                                 JUDGE: Hon. Barbara A. McAuliffe
     ADRIAN ARREDONDO
14   ALVARADO, ET.AL.,
15                      Defendants.
16
17           IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that pretrial release condition (7)(m) relating to Mr. Alvarado’s Home
19   Detention be modified to add the following language:
20           CURFEW: From August 19, 2021, at 5:00 a.m. until August 22, 2021, at 10:00 p.m., the
21   defendant is allowed to travel to the City of Ventura to visit with his mother. Both parties
22   recognize, agree and approve this travel will be unmonitored by Pretrial Services.
23           To date, Pretrial Services Officer Anthony Perez reports Mr. Alvarado has been
24   compliant with all his release conditions, this curfew would allow Mr. Alvarado to visit his
25   mother who lives in the City of Ventura.
26   ////

27   /// /

28
     Case 1:20-cr-00019-DAD-BAM Document 92 Filed 08/05/21 Page 2 of 2


 1            All other conditions remain in full force and effect.
 2                                                           Respectfully submitted,
 3                                                           Phillip A. Talbert
                                                             United States Attorney
 4
 5   DATED: August 3, 2021                                   /s/ Katherine Schuh
                                                             KATHERINE SCHUH
 6                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 7
 8
                                                             Law Offices of John K. Jackson
 9
     DATED: August 3, 2021                                   /s/ John K. Jackson
10                                                           JOHN K. JACKSON
                                                             Attorney for Defendant
11                                                           Adrian Arredondo Alvarado
12
13                                                ORDER
14            IT IS SO ORDERED that pretrial release condition 7(m) be modified, specifically
15   adding additional language, so the location monitoring component of supervision be as follows:
16            CURFEW: From August 19, 2021, at 5:00 a.m. until August 22, 2021, at 10:00 p.m., the
17   defendant is allowed to travel to the City of Ventura to visit with his mother. Both parties
18   recognize, agree, and approve this travel will be unmonitored by Pretrial Services.
19            All other conditions remain in full force and effect.
20
     IT IS SO ORDERED.
21
22
     Dated:     August 4, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                       -2-
